Citation Nr: 0804678	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1982 to 
March 1986 (with approximately six months of prior active 
service) and from September 1986 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO, in pertinent 
part, granted separate compensable evaluations of 10 percent 
each for the service-connected degenerative joint disease of 
the veteran's right knee and the service-connected 
degenerative joint disease of her left knee, effective from 
November 2000.  After receiving notice of the October 2002 
decision, the veteran perfected a timely appeal with respect 
to the separate compensable rating awarded to her 
service-connected left knee disability.  

In February 2007, the Board denied the issue of entitlement 
to a disability rating greater than 10 percent for the 
service-connected degenerative joint disease of the left 
knee.  In September 2007 the United States Court of Appeals 
for Veterans Claims (Court) granted the Appellee's Motion For 
Remand and, in so doing, vacated the Board's decision and 
remanded the matter for further evidentiary development.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

According to available medical records, the veteran has 
undergone three post-service surgeries on her left knee.  In 
December 2001, she underwent debridement of the hypertrophic 
synovium with debridement of the medial femoral condylar 
defect, drilling with debridement and tightening of the 
anterior cruciate ligament, as well as release of the medial 
plica band and chondroplasty of the patellofemoral joint.  
Pertinent post-operative diagnosis was characterized as a 
partial tear of the anterior cruciate ligament with grade III 
medial plica banding and a medial femoral condylar defect.  
Subsequently, in July 2002, the veteran underwent arthroscopy 
of her left knee with anterior cruciate ligament 
reconstruction using a bone-tendon-bone allograft with 
osteochondral allograft transplant (18 millimeters).  The 
final diagnosis was defined as anterior cruciate ligament 
instability of the left knee with large medial femoral 
condylar defect and an osteochondritis dissecans lesion 
measuring 18 millimeters.  Most recently, in November 2003, 
the veteran underwent a lateral release, removal of a loose 
body, and a partial meniscectomy on her left knee.  

Thereafter, in February 2004 and March 2006, the veteran 
underwent VA examinations of her left knee.  Significantly, 
neither of these evaluations included opinions from the 
examiners as to whether the recent left knee surgeries are in 
any way associated with the service-connected disability of 
that joint.  A remand is, therefore, necessary to accord the 
veteran an opportunity to undergo a pertinent VA examination 
to include such an opinion from the examiner.  

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  Most recently, the United 
States Court of Appeals for Veterans Claims (Court) set forth 
specific VCAA notification requirements for increased rating 
claims.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  As the VCAA notice letter furnished to 
the veteran in February 2004 in the present case does not 
comply with the Court's holding in Vazquez-Flores, a 
corrective VCAA notification letter should be issued to her 
on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The AMC should issue a corrective 
VCAA notification letter to the veteran 
with regard to issue of entitlement to 
an increased rating for the 
service-connected degenerative joint 
disease of her left knee.  See 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).  In 
particular, the letter must notify the 
veteran that, to substantiate her 
increased rating claim, 

(a)  she must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of her 
service-connected left knee disability 
and the effect that the worsening has 
on her employment and daily life; 

(b)  if the Diagnostic Code (DC) under 
which she is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by her demonstrating a 
noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening on her 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
her (e.g., the specific criteria set 
forth at 38 C.F.R. § 4.71a, DCs 5260 & 
5261); 

(c)  should an increase in disability 
be found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

(d)  the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  After obtaining from the veteran 
the appropriate release of information 
form, the AMC should procure a copy of 
the report of the November 2003 left 
knee surgery (which included a lateral 
release, removal of a loose body, and a 
partial meniscectomy and which was 
performed by Dr. Bircolli at the North 
DeKalb Orthopedic Services).  All such 
available records should be associated 
with the claims folder.  If any such 
records are not available, a notation 
reflecting that fact as well as the 
efforts undertaken to obtain the 
documents should be made in the 
veteran's claims folder.  

3.  Copies of any additional records of 
left knee treatment that the veteran 
has received at the Tuskogee VA Medical 
Center since July 2007 should be 
obtained and associated with the claims 
folder.  

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
extent of the service-connected 
degenerative joint disease of her left 
knee.  The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent left knee pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In particular, the 
examiner should discuss the presence 
(including degree), or absence, of 
recurrent subluxation or lateral 
instability, dislocated semilunar 
cartilage (with episodes of "locking," 
pain, and effusion), symptomatic 
removal of semilunar cartilage, 
limitation of flexion, and limitation 
of extension associated with the 
service-connected left knee disability.  

In addition, the examiner should 
discuss whether the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
left knee disability.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses her left knee repeatedly over a 
period of time.  

Also, the examiner should express an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent 
probability or greater) that the 
December 2001, July 2002, and November 
2003 left knee surgeries resulted from, 
or were in any way related to the 
service-connected degenerative joint 
disease of the veteran's left knee.  A 
rationale should be provided for all 
opinions expressed.  

5.  Following completion of the above, 
the AMC should re-adjudicate the issue 
of entitlement to a disability rating 
greater than 10 percent for the 
service-connected degenerative joint 
disease of the left knee.  In so doing, 
the AMC should consider the 
appropriateness of increased, including 
separate, ratings pursuant to 
applicable diagnostic codes.  See 
38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5257, 5258, 5259, 5260, 
5261.  If the decision remains in any 
way adverse to the veteran, she and her 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


